     , __

;-               Case 3:20-cr-01468-RBM Document 53 Filed 04/22/21 PageID.104 Page 1 of 2
     AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                              UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA
                   UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                           (For Revocation of Probation or Supervised Release)
                                                                           (For Offenses Committed On or After November 1, 1987)
                                         V.

                    ENRIQUE PARTIDA-PEREZ (I)                                  Case Number:        20CR1468-RBM
                                                                             Jo Anne Tyrell, Federal Defenders
                                                                            Defendant's Attorney
     Registration Number:           97771-298
     •-
     THE DEFENDANT:
     IZI admitted guilt to violation of allegation(s) No.          1.

     D      was found guilty in violation ofallegation(s) No.
                                                                  ------------- after denial of guilty.
     Accordin2IY, the court has adjudicated that the defendant is guilty of the following allegation(s):

     Allegation Number                      Nature
                       I
                                              Failed to successfully complete residential drug treatment program at New Creations




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
             IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
     material change in the defendant's economic circumstances.

                                                                             Thursday, April 8, 2021
                                                                            Date of Imposition of Sentence

                              FILED
                                                                         ~NTE
                                APR 2 2 2021                             UNITED STATES MAGISTRATE JUDGE
                           CLERK, U.S. DIS1"RICT COURT
                   SOUTHERN O            T OF CAUFORNIA
                  BY




                                                                                                                    20CR1468-RBM
           Case 3:20-cr-01468-RBM Document 53 Filed 04/22/21 PageID.105 Page 2 of 2

AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              ENRIQUE PARTIDA-PEREZ (l)                                                  Judgment - Page 2 of 5
CASE NUMBER:            20CR1468-RBM

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term
 of: 6 MONTHS.




 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:

       •    at                              A.M.              on
                                                                   -------------------
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                           to
                                                                             ----------------
 at
      ------------ ,                        with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      20CR1468-RBM
